                                                                                          JS-6


 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
     SILVIA GALVAN, an individual and             CASE NO. 2:20-cv-06550 DSF (MAAx)
10   as a Personal Representative of Frank        [Assigned to Hon. Judge Dale S. Fischer, Ctrm. 7D]
     Patrick Mariscal, and FRANK                  [Assigned to Mag. Maria A. Audero, Ctrm. 690]
11   MARISCAL, an individual,
12            Plaintiff,                          ORDER RE: VOLUNTARY
     vs.                                          DISMISSAL THROUGH
13
                                                  STIPULATION
14   CITY OF LOS ANGELES; LOS
     ANGELES POLICE DEPARTMENT;
15   MICHEL MOORE, CHIEF OF LOS
     ANGELES POLICE DEPARTMENT,
16   and DOES 1 through 100, inclusive,
17            Defendants.
18
           GOOD CAUSE HAVING BEEN SHOWN, and for the reasons set forth in the
19
     Joint Voluntary Dismissal, the following is hereby ordered:
20
           The action be dismissed in its entirely, against all parties, with prejudice.
21
           Each party is responsible for its own costs and fees, waiving recovery of fees
22
     and costs.
23
           IT IS SO ORDERED.
24
     DATED: May 3, 2021
25
26                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
27
28
                                                1
